Citation Nr: 1409307	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  12-07 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for alcohol and substance abuse.

2.  Entitlement to service connection for arthritis of the back.

3.  Entitlement to service connection for arthritis of the knees.

4.  Entitlement to service connection for arthritis of the feet.

5.  Entitlement to service connection for a liver condition.


REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs



ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

VA treatment records indicate that the Veteran has been diagnosed with osteoarthritis, however, the evidence of record does not indicate whether the Veteran's osteoarthritis is localized to his back, knees or feet or if it afflicts a different part of the body altogether.  As such, an examination is required to determine the location and extent of the Veteran's osteoarthritis.  The Veteran should also be afforded a VA examination with respect to his liver disability claim.  As such, this appeal must be remanded.

Additionally, although the Veteran cannot receive direct service connection for alcohol or substance abuse, the issue is relevant to the Veteran's claims if the abuse is resultant from a separate condition which might warrant service connection.  Thus, an opinion is required as to whether the Veteran's alcohol and substance abuse is related to pain from his osteoarthritis or liver condition.  In this regard, although the Veteran's statements suggest he may be asserting secondary service connection for alcohol dependence due to psychiatric disability, service connection for psychiatric disability was denied in a November 2013 rating decision and to date the Veteran has not challenged that determination.

Finally, the Veteran has indicated that he has been on disability because of various medical issues including liver and knee problems.  Although it is not entirely clear, it appears that the Veteran may be in receipt of Social Security Administration (SSA) disability compensation.  Any relevant findings made by the SSA are evidence which must be considered.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  These records, if they exist, must be obtained on remand. 

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service joint (arthritis) and/or liver problems.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

2.  Take appropriate steps to ascertain whether the Veteran is in receipt of SSA disability benefits for arthritis or a liver condition.  If no relevant records exist, or no response is received to the request within a reasonable period, then the claims file should be so annotated.

If the Veteran responds favorably, contact the SSA and attempt to obtain any records pertinent to the Veteran's award or denial of SSA disability benefits, including any decisions and/or determinations, and all supporting medical documentation utilized in rendering the decision.  If such records cannot be located, a negative response from the SSA must be included in the Veteran's claims file, and he must be notified as to the unavailability of records.

3.  Schedule the Veteran for an appropriate VA examination to identify the joints affected by arthritis and any liver condition found to be present.  The claims file should be reviewed by the examiner in conjunction with the examination.  Any necessary tests should be conducted.

The examiner should identify the areas of the body afflicted with arthritis and opine as to whether it is at least as likely as not that the Veteran's arthritis is related to, or had its onset in service; or developed within one year of his discharge from active duty.

The examiner should also opine as to whether it is at least as likely as not that any identified liver condition is related to, or had its onset in service; or developed within one year of his discharge from active duty.

The examiner should also opine as to: 

a. whether it is at least as likely as not that the Veteran's alcohol and substance abuse was caused by the Veteran's arthritis or liver condition.

b. whether it is at least as likely as not that the Veteran's alcohol and substance abuse was aggravated by the Veteran's arthritis or liver condition.

The examiner should provide an explanation for all elements of his/her opinion.

4.  Then readjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


